Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimoto (US Pat. 5,657,286).

    PNG
    media_image1.png
    722
    990
    media_image1.png
    Greyscale


Regarding claims 7, Fig. 8 of Arimoto discloses an apparatus comprising: 
a memory cell [MC1 in Fig. 3];
a first bit line [BL1a in Fig. 3, similar to BLa in Fig. 8] coupled to the memory cell [MC1];
a second bit line [BL1b in Fig. 3, similar to BLb in Fig. 8] coupled to the memory cell [MC1, coupled through sense amplifier SA1 in Fig. 3]; 
a first local IO line [LIO1] coupled to the first bit line [BLa]; 
a second local IO line [LIO2] coupled to the second bit line [BLb]; 
a first global IO line [GIO1]; 
a second global IO line [GIO2]; 
a first transistor [T1] coupled between the first local IO line [LIO1] and the first global IO line [GIO1], the first transistor comprising a control node [gate T1] coupled to a first control line [C1]; Page 3 of 10 4852-0976-9174\1Appl. No. 15/938,965 
a second transistor [T2] coupled between the second local IO line [LIO2] and the second global IO line [GIO2], the second transistor [T2] comprising a control node [gate of T2] coupled to the first control line [C1]; 
a third transistor [T3] comprising a control node [gate of T1] coupled to the first local IO line [LIO1]; 
a fourth transistor [T4] comprising a control node [gate of T4] coupled to the second local IO line [LIO2]; 
a fifth transistor [T5] comprising a control node [gate of T5] coupled to a second control line [C2]; and 
a sixth transistor [T6] comprising a control node [gate of T6] coupled to the second control line [C2]; 
wherein the third and fifth transistors [T3 & T5] are coupled in series between the first global IO line [GIO1] and a power supply [ground voltage connects to T5], and the fifth transistor [T5] is configured to provide power from the power supply to the third transistor [through T5] when rendered conductive responsive, at least in part, to the second control line [C2] being set to an enable level [when C2 active high to turn on T5],
wherein the fourth and sixth transistors [T4 and T6] are coupled in series between the second global IO line [GIO2] and the power supply [ground voltage connects to T6], and the sixth transistor is configured to provide power from the power supply [ground] to the fourth transistor [through T6] when rendered conductive responsive, at least in part, to the second control line [C2] being set to the enable level [when C2 is active high to turn on T6], and
wherein the first and second local IO lines [LIO1 and LIO2] and the first and second global IO lines [GIO1 and GIO2] are in a reversed connection to transfer a complementary logic level of the first local IO line [LIO1] to the first global IO line [GIO1] and transfer a complementary logic level of the second local IO line [LIO2] to the second global IO line [GIO2] during a read operation, and to further transfer a same logic level of the first global IO line [GIO1] to the first local IO line [LIO1] and transfer a same logic level of the second global IO line [GIO2] to the second local IO line [LIO2] during a write operation [The wherein clauses set forth the manner of operation, or the functions, performed by the apparatus shown in applicant’s Figure 3. MPEP 2114(II) explains the “Manner of operating the device does not differentiate apparatus claim from the prior art.” The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Arimoto’s device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter my, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. see In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I))].
Regarding claim 8, Fig. 8 of Arimoto discloses wherein the first and second transistors [T1 and T2] are rendered conductive responsive, at least in part, to the first control line [C1] being set to an enable level [active high].
Regarding claim 9, Fig. 8 of Arimoto discloses wherein the first control line [C1] is set to the enable level by a write enable signal [WE] that is driven by a column decoder [As shows in Fig. 4 of Arimoto, C1 (BSW) is generated in response to write enable signal (WE)].
Regarding claim 10, Fig. 8 of Arimoto discloses where the second control line [C2 (BSR)] is set to the enable level by a read enable signal [RE] that is driven by a column decoder [As shows in Fig. 4, BSR is generated in response to read enable signal RE].
Regarding claim 11, Fig. 8 of Arimoto discloses a sense amplifier [RAS] coupled to the first and second local IO lines [LIO1 and LIO2]; a main amplifier [PA] coupled to the first and second global IO lines [GIO1 & GIO2]; and a sub-amplifier [RAG] arranged between the first and second local IO lines [LIO1 & LIO2] and the first and second global IO lines [GIO1 & GIO2].
Regarding claim 12, Fig. 8 of Arimoto discloses wherein the sub-amplifier comprises a transfer gate that includes the first and second transistors [T1 & T2].
Regarding claim 13, Fig. 8 of Arimoto discloses wherein the sub-amplifier [RAG] includes a read amplifier that includes the third, fourth, fifth, and sixth transistors [T3, T4, T5, and T6].
Regarding claim 21, Fig. 8 of Arimoto discloses an apparatus comprising: 
a memory cell [MC1 in Fig. 3];
a first bit line [BL1a in Fig. 3, similar to BLa in Fig. 8] coupled to the memory cell [MC1];
a second bit line [BL1b in Fig. 3, similar to BLb in Fig. 8] coupled to the memory cell [MC1, coupled through sense amplifier SA1 in Fig. 3]; 
first and second data lines [LIO1, LIO2] configured to form a first pair of true and complementary data lines [LIO1 and LIO2 can carry true and complementary data], the first data line [LIO1 coupled to the first bit line [BLa] and the second data line [LIO2] coupled to the second bit line [BLb]; 
third and fourth data lines [GIO1 and GIO2] configured to form a second pair of true and complementary data lines [GIO1 and GIO2 can carry true and complementary data]; and 
a sub-amplifier [combination of RAG and T1 & T2] coupled to the first [LIO1, LIO2] and second [GIO1, GIO2] pairs of true and complementary data lines, the sub-amplifier including: 
a first transistor [T1] coupled between the first [LIO1] and third data lines [GIO1], the first transistor including a gate configured to receive a first control signal [C1]; Page 5 of 10 4852-0976-9174\1Appl. No. 15/938,965 
a second transistor [T2] coupled between the second [LIO2] and fourth data lines [GIO2], the second transistor including a gate configured to receive the first control signal [C1]; 
a third transistor [T3] coupled between the third data line [GIO1] and a first node [drain of T5], the third transistor including a gate coupled to the first data line [LIO1], and the third transistor [T3] configured to provide a first node voltage [ground voltage connects to drain T5 when it is on] from the first node [drain of T5] to the third data line [GIO1] when activated by a voltage of the first data line [when LIO1 is active high, T3 will turn on to connects ground voltage to GIO1];
a fourth transistor [T4] coupled between the fourth data line [GIO2] and a second node [drain of T6] that is different from the first node, the fourth transistor including a gate coupled to the second data line [LIO2], and the fourth transistor configured to provide a second node voltage [voltage at drain of T6] from the second node to the fourth data line [GIO2] when activated by a voltage of the second data line [when LIO2 is active high, T4 will turn on to connect ground voltage to GIO2],
a switch [T5] coupled between the first and second nodes [drain of T5 and drain of T6 respectively] and a power supply line [ground] and the switch supplied with a second control signal [C2], 
wherein the sub-amplifier [combination of RAG and T1 and T2] is configured to transfer a complementary logic level of the first data line [LIO1] to the third data line [GIO1] and transfer a complementary logic level of the second data line [LIO2] to the fourth data line [GIO2] during a read operation operation and wherein the sub-amplifier [464] is configured to transfer a same logic level of the third data line [GIO1] to the first data line [LIO1] and transfer a same logic level of the fourth data line [GIO2] to the second data line [LIO2] during a write operation [The wherein clauses set forth the manner of operation, or the functions, performed by the apparatus shown in applicant’s Figure 3. MPEP 2114(II) explains the “Manner of operating the device does not differentiate apparatus claim from the prior art.” The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Arimoto’s device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter my, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. see In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I))].
Regarding claim 22, Fig. 8 of Arimoto discloses wherein the switch comprises: a fifth transistor [T5] coupled between the first node [drain of T5] and the power supply line [ground], the fifth transistor including a gate configured to receive the second control signal [C2]; and a sixth transistor [T6] coupled between the second node [drain of T6] and the power supply line [ground], the sixth transistor [T6] including a gate configured to receive the second control signal [C2].
Regarding claim 23, Fig. 8 of Arimoto discloses a sense amplifier [RAS] coupled to the first and second data lines [LIO1 and LIO2], and a write buffer [73] coupled to the third and fourth data lines [GIO1 and GIO2].
Regarding claim 24, Fig. 8 of Arimoto discloses wherein when the second control signal [C2] takes an active level, one of the fifth and sixth transistor is rendered conductive and the other of the fifth and sixth transistors is rendered non- conductive [when LIO1 and LIO2 are complement, only one of T5 and T6 are active and the other is non-active]; andPage 6 of 104852-0976-9174\1Appl. No. 15/938,965 wherein when the first control signal [C1] takes an active level, both of the first and second transistors are rendered conductive [during writing operation, both T1 and T2 are active].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pat. 5,657,286) in view of Kato et al. (US Pat. 6,333,884).
Regarding claim 14, Arimoto discloses all claimed invention, but does not specifically disclose a write driver that is configured to rewrite read data that is masked during a read-modify-write of an error correcting code operation. However, Fig. 4 of Kato discloses a write driver [38] that is configured to rewrite read data that is masked during a read-modify-write of an error correcting code operation [col. 7 lines 8 to 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kato’s write driver that rewrite read data that is masked during a read-modify-write of an error correcting code operation to the teaching of Arimoto memory device having write driver for a purpose of improving writing operation. 
Regarding claim 25, Arimoto discloses all claimed invention, but does not specifically disclose wherein in a read-modify-write operation the second control signal is configured to take the active level and the first control signal is configured to take the active level thereafter. However, Fig. 4 of Kato discloses wherein in a read-modify-write operation [col. 8 lines 63 to col. 9 line 13] the second control signal [REi] is configured to take the active level and the first control signal [iowe] is configured to take the active level thereafter [iowe is active during writing operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kato’s read-modify-write operation to the teaching of Arimoto memory device having write driver for a purpose of improving writing operation. 
Regarding claim 26, Fig. 8 of Arimoto discloses wherein the first signal on the first local IO line [LIO1] is complementary [because they couple bit lines that are complementary to each other] to a second signal on the second local IO line [LIO2]

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pat. 5,657,286) in view of Kato et al. (US Pat. 6,333,884) and further in view of Lim et al. (US Pub. 2004/0085841)
Regarding claim 15, Arimoto discloses all claimed invention, but does not specifically disclose a main amplifier that is configured to invert the read data when the error correcting code operation indicates an error in the read data. However, Fig. 3 of Lim discloses a main amplifier [114] that is configured to invert the read data when the error correcting code operation indicates an error in the read data [paragraph 0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lim’s sense amplifiers to the teaching of Arimoto memory device having reversed logic level transfer between local and global data line for a purpose of improving reading operation. 

Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Arimoto doesn’t teach first and second bit line couple to the same memory cell. Applicant further argues that Arimoto first bit line connects to a first memory cell MCa and second bit line connects second memory cell MCb. However, as shows in Fig. 3 of Arimoto, only one memory cell [MC1] couples to first bit line [BL1a] and second bit line [BL1b, MC1 couples to BL1b through sense amplifier SA1]. 
In addition, as discloses in paragraph 0022 of application, there are memory cells couple first and second bit lines [BLB and BLT]. However, to simplify the drawing, only one memory cell 204 is shown. Therefore, applicant’s argument of only one memory cell couple to two bit lines is not persuasive. 
Overall, all applicant’s arguments were fully considered. They are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825